B. F. SAFFOLD, J.
The claims which must be audited by the court of county commissioners, and are barred if not presented within twelve months after the time they accrue, or become payable, are claims against the county. R. C. §§ 907, 909. The certificates of state witnesses are not such. When not payable by the defendant in the suit in which the witnesses are called, or some other person, they are made a primary charge on the fine and forfeiture fund of the county. R. C. §§ 4222, 4438. It is, therefore, not necessary that they should be presented to the commissioners’ court for allowance.
2. The county treasurer commits a breach of his official bond, when, having proper funds in his hands, he refuses to pay a claim which is entitled to payment. He therefore may, in such case, be sued on his bond. The court erred in sustaining the demurrer to the complaint.
The judgment is reversed, and the cause remanded.